DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 4/23/2020 has been entered.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4 and 9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant 
Claim 1 recites a multilayer structure comprising “a polyamide layer”. The original filing, however, more narrowly discloses “an oriented polyamide” (see, e.g., the specification at p7, line 2; or original claim 7). Therefore, the original filing does not provide support for the broader limitation which encompasses an unoriented polyamide layer.


Claim Rejections - 35 USC § 103
Claim(s) 1, 4, and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al. (US 2010/0015423) in view of Kale (US 5,582,923).
Regarding claim 1:
Schaefer discloses packaging comprising a polyamide layer, an ethylene-vinyl alcohol (EVOH) layer, a moisture barrier layer, and a sealant layer [0005; 0013]. The layers optionally can be adhered via adhesive layers (i.e., primer layers) [0021]. The structures can be formed by extrusion [0023]. The moisture barrier can comprise polypropylene [0016]. Also see examples at [0024-0034]. The additional layers surrounding the polypropylene moisture barrier layer (e.g., the EVOH layer or adhesive layers) correspond to the presently claimed “extrusion laminate”. Furthermore, multiple moisture barrier layers can be used as demonstrated by the example in [0030] which contains a layer of biaxially oriented polypropylene and a layer comprising a mixture of HDPE-LDPE, which is taught to be a moisture barrier [0016-0018].
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to provide packaging comprising an outer layer of polyamide, a first adhesive (primer) layer, an EVOH layer, optionally a second adhesive layer, a polypropylene layer, optionally a third adhesive layer, an additional moisture barrier layer, a fourth adhesive, and a sealant layer, which provides a multilayer structure as presently claimed.
Schaefer, however, is silent with regard to the presently claimed sealant layer.
Such sealants were known in the art. For example, Kale discloses ethylene polymer extrusion compositions suitable for use as sealants (abstract). Kale teaches “an ethylene polymer extrusion composition comprising from about 75 to 95 percent, by weight of the total composition, of at least one ethylene/α-olefin interpolymer composition selected from the group consisting of a substantially linear ethylene polymer composition, a homogeneously branched linear ethylene polymer composition and a heterogeneously branched linear ethylene polymer composition, wherein the ethylene/α-olefin polymer is characterized as having a density in the range of 0.85 g/cc to 0.940 g/cc and from about 5 to 25 percent, by weight of the total composition, of at least one high pressure ethylene polymer characterized as having a melt index… less than 6.0 g/10 minutes, a density of at least 0.916 g/cc…a M.sub.w /M.sub.n ratio of at least 7.0 and a bimodal molecular weight distribution as determined by gel permeation chromatography, wherein the ethylene polymer extrusion composition has a melt index…of at least 1.0 g/10 minutes” (col. 5, lines 6-24). 
As the ethylene/alpha-olefin interpolymer may comprise “at least one”, it is the Examiner’s position that the interpolymer may meet the limitation of “interpolymer composition,” as well as “linear low density polyethylene composition” as claimed.
The ethylene/alpha-olefin interpolymer has been shown to meet the “interpolymer composition” limitations above. Additionally, it can be considered a “linear low density polyethylene composition” as it comprises a density range, “0.85 g/cc to 0.940 g/cc” (col. 5, line 15), which completely encompasses the 0.86 to 0.940 g/cc recited in the claim. Therefore it is inherently considered to be “low density” as the density is equal or lower to that recited in the claim.
Kale teaches that the composition is “The ethylene polymer extrusion compositions of this invention, whether of monolayer or multilayered construction, can be used to make extrusion coatings…the inventive composition is used for coating purposes or in multilayered constructions” (col. 19, lines 11-15).
Kale teaches that “The melt index for the ethylene α-olefin interpolymers useful herein is generally from 1 gram/10 minutes (g/10 min.) to 50 g/10 min.” (col. 17, lines 42-44), which meets the claimed melt index range for the linear low density polyethylene composition as claimed.
Further, the ethylene/alpha-olefin interpolymer comprises “a homogeneously branched linear ethylene polymer composition and a heterogeneously branched linear ethylene polymer composition” (col. 5, lines 11-13), which is required for the linear low density polyethylene composition as recited in the claims.
Kale teaches that “In addition to the advantage of being able to make an improved extrusion composition by utilizing a wide variety of addition or blending equipment options, converters and fabricators can now realize the advantages of improved abuse or barrier properties (due to the utilization of ethylene α-olefin interpolymers), higher productivity rates (due to ability to obtain higher line speeds) and down-gauging (lower coat weights or thinner films and profiles), while still preparing high quality, uniform coatings, profiles and films. Another advantage of the invention is the significantly higher melt strength of the inventive composition relative to unmodified ethylene/α-olefin interpolymer. This increased melt strength should allow improved part definition, less sag and higher hot green strength in profile extrusions such as fabrication of wire and cable products” (col. 4, lines 49-63)
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use the polyolefin sealant layer of Kale as the sealant layer in Schaefer. One having ordinary skill in the art would have been motivated to combine the inventions in this way in order to improve the abuse and barrier properties and achieve high quality, uniform coatings as taught by Kale in the laminate of Schaefer.
Schaefer in view of Kale and the claims differ in that the references do not teach the exact same compositional proportions of the blend, or exact same density for the linear low density polyethylene composition, as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the proportions and density taught by Schaefer in view of Kale substantially overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference.
Regarding claim 4
Schaefer teaches the use of slip additives in the sealant layer [0020].
Regarding claim 9:
Kale does not disclose that if the sealant layer is coated at 8 gsm coating weight it will have at least a hot tack strength of at least 3 N per inch or a seal strength of at least 20 N per inch.
The hot tack and seal strength, however, are considered to be inherent properties of the instant invention. As the composition of Kale comprises the same elements as the instant invention, absent evidence to the contrary, they would be considered to have the same inherent hot tack and seal strength when coated at 8 gsm. See MPEP 2112, Section II-V.


Claim(s) 2-3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Schaefer et al. (US 2010/0015423) in view of Kale (US 5,582,923) as applied above, and further in view of Stanley et al. (US 2013/0337244).
Regarding claims 2-3:
Schaefer in view of Kale disclose an extruded multilayer structure as previously explained.
The references are silent with regard to a sealant layer having a coating weight of at least 8 gsm or one that is coextruded with an LDPE layer at a coating weight of 5 to 15 gsm.
Such weights were known in the art. Stanley teaches “flexible containers, as described herein, may be used across other industries, including foods” [0157]. In one embodiment, “The first laminate can include a first gas barrier layer disposed between first and second sealable layers, wherein the first and second sealable layers define opposed exterior layers of the first laminate” [0016].
Stanley teaches that “The lamination strength of the laminate can be increased by using a tie or adhesive layer” [0117] where “Exemplary tie layers include, but are not limited to, ethylene acrylates with either acid or maleic anhydride modification, EVA with or without maleic anhydride (MAH) modification, LDPE with maleic anhydride modification” [0118].
Stanley teaches that “For any of the embodiments of flexible containers, disclosed herein, in various embodiments, any of the flexible materials can be configured to have a basis weight of 10-1000 gsm” [0081].
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to extrude the polyolefin sealant layer of Kale with an LDPE tie layer, with both layers having a basis weight within the range taught by Stanley. One having ordinary skill in the art would have been motivated to combine the inventions in this way in order to increase the lamination strength of the sealant layer as taught by Stanley in the laminate of Kale. Additionally, the basis weight ranges taught by Stanley were well known in the art for food packaging laminates and so the selection of the specific coating weights for a sealant and tie layer would have had a reasonable expectation of success.
Schaefer and Kale in view of Stanley and the claims differ in that the references do not teach the exact same coating weight for the LDPE tie layer as recited in the instant claims.
However, one of ordinary skill in the art at the time the invention was made would have considered the invention to have been obvious because the coating weight taught by Schaefer and Kale in view of Stanley substantially overlap the instantly claimed proportions and therefore are considered to establish a prima facie case of obviousness. It would have been obvious to one of ordinary skill in the art to select any portion of the disclosed ranges including the instantly claimed ranges from the ranges disclosed in the prior art reference.


Response to Arguments
Applicant's arguments filed 4/29/2020 have been fully considered but they are not persuasive.

Applicant’s amendments to claim 1 overcome the previous obviousness rejections over Kale alone and Super in view of Kale. Both references are silent with regard to a multilayer structure comprising a sealant layer, a polyamide layer, a barrier layer, an extrusion laminate comprising polypropylene, a first primer layer between the polyamide layer and the extrusion laminate, and a second primer between the barrier layer and the sealant layer, wherein the barrier layer is adjacent the extrusion laminate, and wherein the sealant layer and the polyamide layer are surface layers as claimed.

The examiner maintains, however, that the present claim remain properly rejected over Schaefer in view of Kale for the reasons set forth above.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN D FREEMAN whose telephone number is (571)270-3469. The examiner can normally be reached on Monday-Friday 11-8PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOHN D FREEMAN/Primary Examiner, Art Unit 1787